Cranch, C. J.
The evidence does not, in my opinion, establish any contract for the conveyance of the lot to the plaintiffs, which can be decreed to be specifically executed ; but it shows expensive and permanent improvements and repairs, made by *663Josiah Thompson, under the expectation, encouraged by George King, that the property should be conveyed by him to the plaintiffs, or to one of them; an expectation which seems to create an equity in favor of J. Thompson; but whether it creates a special lien on the property, so as to give him a right to priority of payment, I am not yet satisfied.
The CouRT, however, on the 5th of April, 1822, (Cranch, C. J., absent,) pronounced a decree, directing a conveyance in fee of the property claimed in the bill to Josiah Thompson.
This decree was reversed by the Supreme Court, 9 Peters, 204.